Exhibit 10

Execution Version

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

This FOURTH AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), made and entered into as of January 22, 2013, is by and among The
Dolan Company, a Delaware corporation (“Dolan”), as a Borrower and as the
Borrowers’ Agent, the Subsidiaries of Dolan from time to time party to the
Credit Agreement defined below (together with Dolan, the “Borrowers”), the
Lenders from time to time party to the Credit Agreement, and U.S. Bank National
Association, a national banking association (“USBNA”), as LC Issuer, Swing Line
Lender and Administrative Agent.

RECITALS

A. The Borrowers’ Agent, the Borrowers, the Lenders and the Administrative Agent
are parties to that certain Third Amended and Restated Credit Agreement dated as
of December 6, 2010, as amended by the Omnibus Reaffirmation and Amendment
Agreement dated January 31, 2011, the First Amendment to Third Amended and
Restated Credit Agreement dated as of September 30, 2011, the Second Amendment
to Third Amended and Restated Credit Agreement dated as of March 6, 2012 and the
Third Amendment to Third Amended and Restated Credit Agreement dated as of
October 5, 2012 (as further amended, supplemented or modified from time to time,
the “Credit Agreement”).

B. The Borrowers’ Agent has requested amendments to the Credit Agreement
relating to the issuance by Dolan of Preferred Stock and certain other matters.

C. The Lenders are willing to amend certain provisions of the Credit Agreement,
in each case on and subject to the terms of this Amendment.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby covenant and agree to
be bound as follows:

Capitalized Terms. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement, unless
the context shall otherwise require.

Amendment. Subject only to the terms of Section 3, the Credit Agreement is
hereby amended as follows:

1.1. Amended Definitions. The definitions of “Fixed Charge Coverage Ratio,”
“Interest Period,” “Net Cash Proceeds” and “Preferred Stock” as set forth in
Section 1.1 of the Credit Agreement are hereby amended in their entirety to read
as follows:

“Fixed Charge Coverage Ratio”: For any period of determination, the ratio of



--------------------------------------------------------------------------------

(a) Adjusted EBITDA, minus income taxes paid in cash, plus cash income tax
refunds received, minus Net Capital Expenditures paid in cash, minus Restricted
Payments paid in cash (other than (i) Restricted Payments from one Borrower to
another Borrower, (ii) stock repurchases made pursuant to Section 6.18(e) and
(iii) cash dividends made pursuant to Section 6.18(f)),

to

(b) Net Interest Expense, plus all scheduled principal payments in respect of
the Term Loans and Converted Term Loans, plus all other principal payments
required with respect to Total Liabilities bearing interest (whether actual or
imputed) excluding (i) principal payments made under Section 2.2(a), 2.2(d),
2.6.3, 2.6.4 or 2.6.6 of this Agreement and (ii) any earn-out payments required
to be made in connection with the ACT Acquisition, plus all payments made
pursuant to Acquisition Services Agreements, plus cash dividends made pursuant
to Section 6.18(f),

in each case determined for the four consecutive fiscal quarters of the
Borrowers and their Subsidiaries ending on or most recently ended before such
date on a consolidated basis in accordance with GAAP.

“Interest Period”: With respect to a Eurocurrency Advance, a period of one week
or one, two, three or six months, in each case commencing on a Business Day
selected by the Borrowers’ Agent pursuant to this Agreement. A one week Interest
Period shall end one week following such date; each other Interest Period shall
end on the day that corresponds numerically to such date one, two, three or six
months thereafter, as applicable, provided, however, that if there is no such
numerically corresponding day in such next, second, third or sixth succeeding
month, such Interest Period shall end on the last Business Day of such next,
second, third or sixth succeeding month. If an Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period (other than a
one week Interest Period) shall end on the immediately preceding Business Day.

“Net Cash Proceeds”: The excess of (a) the sum of the cash and cash equivalents
received in connection with the issuance of Permitted Convertible Debt or
Preferred Stock, as applicable, less (b) the underwriting discounts and
commissions, fees and expenses in connection with any amendment to this
Agreement required at that time in connection therewith, and other reasonable
and customary out-of-pocket expenses, incurred by Dolan in connection therewith.
For the avoidance of doubt, the issuance of Permitted Convertible Debt or
Preferred Stock in satisfaction of Dolan’s obligations under Section 7.7 of the
DiscoverReady LLC Agreement, as it may be amended from time to time in
accordance with this Agreement, shall not be deemed an issuance for cash or cash
equivalents.

 

2



--------------------------------------------------------------------------------

“Preferred Stock”: The Series A Junior Participating Preferred Stock, par value
$.001 per share, of Dolan, the Series B Cumulative Preferred Stock, par value
$.001 per share, of Dolan, and each other series of preferred stock issued from
time to time by Dolan.

1.2. Minimum Amount. Section 2.5 of the Credit Agreement is hereby amended in
its entirety to read as follows:

2.5. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $1,000,000 and each Base Rate Advance (other than an Advance
to repay Swing Line Loans) shall be in the minimum amount of $500,000; provided,
however, that any Base Rate Advance in respect of a Revolving Loan may be in the
amount of the Available Aggregate Revolving Commitment.

1.3. Mandatory Prepayments. Section 2.6 of the Credit Agreement is hereby
amended by amending Section 2.6.5 and adding a new Section 2.6.6, in each case
to read as follows:

2.6.5 Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Base Rate Advances (other than Swing
Line Loans), or, in a minimum aggregate amount of $500,000, any portion of the
outstanding Base Rate Advances (other than Swing Line Loans) upon same day
notice to the Administrative Agent. The Borrowers may at any time pay, without
penalty or premium, all outstanding Swing Line Loans, or any portion of the
outstanding Swing Line Loans, with notice from the Borrowers’ Agent to the
Administrative Agent and the Swing Line Lender by 12:00 p.m. (Minneapolis time)
on the date of repayment; provided that such notice shall not be required in
connection with a daily sweep account with the Administrative Agent. The
Borrowers may from time to time pay, subject to the payment of any funding
indemnification amounts required by Section 3.4 but without penalty or premium,
all outstanding Eurocurrency Advances, or, in a minimum aggregate amount of
$1,000,000, any portion of the outstanding Eurocurrency Advances upon two
Business Days’ prior notice from the Borrowers’ Agent to the Administrative
Agent.

2.6.6 Mandatory Prepayment for Preferred Stock. Upon the issuance of any
Preferred Stock, the Borrowers shall prepay the Loans with the Net Cash Proceeds
received therefrom immediately upon receipt thereof by Dolan or any other
Borrower as follows: (a) the first $15,000,000 of Net Cash Proceeds (determined
on an aggregate basis for all issuances) shall be applied to the prepayment of
the outstanding Term Loans and then to the prepayment of Converted Term Loans,
in each case to the remaining scheduled principal payments thereof in inverse
order of maturity, and (b) fifty percent (50%) of all Net Cash Proceeds in
excess of $15,000,000 (determined on an aggregate basis for all issuances) shall
be applied to the prepayment of the outstanding Term Loans and then to the
prepayment of Converted Term Loans, in each case to the

 

3



--------------------------------------------------------------------------------

remaining scheduled principal payments thereof in inverse order of maturity, and
then ratably to the outstanding Revolving Loans with no reduction of the
Aggregate Revolving Commitment.

1.4. Conversion and Continuation. Section 2.8 of the Credit Agreement is hereby
amended in its entirety to read as follows:

2.8. Conversion and Continuation of Outstanding Advances. Base Rate Advances
(other than Swing Line Loans) shall continue as Base Rate Advances unless and
until such Base Rate Advances are converted into Eurocurrency Advances pursuant
to this Section or are repaid in accordance with Section 2.6. Each Eurocurrency
Advance denominated in Dollars shall continue as a Eurocurrency Advance until
the end of the then applicable Interest Period therefor, at which time such
Eurocurrency Advance shall be automatically converted into a Base Rate Advance
unless (x) such Eurocurrency Advance is or was repaid in accordance with
Section 2.6 or (y) the Borrowers’ Agent has given the Administrative Agent a
Conversion/Continuation Notice (as defined below) requesting that, at the end of
such Interest Period, such Eurocurrency Advance continue as a Eurocurrency
Advance for the same or another Interest Period. Subject to the terms of
Section 2.5, the Borrowers may elect from time to time to convert all or any
part of a Base Rate Advance (other than a Swing Line Loan) into a Eurocurrency
Advance in the minimum amount of $500,000. The Borrowers’ Agent shall give the
Administrative Agent irrevocable notice (a “Conversion/Continuation Notice”) of
each conversion of a Base Rate Advance into a Eurocurrency Advance, conversion
of a Eurocurrency Advance to a Base Rate Advance, or continuation of a
Eurocurrency Advance not later than 12:00 p.m. (Minneapolis time) at least two
Business Days prior to the date of the requested conversion or continuation,
specifying:

(a) the requested date, which shall be a Business Day, of such conversion or
continuation,

(b) the amount and Type of the Advance that is to be converted or continued, and

(c) the amount of such Advance that is to be converted into or continued as a
Eurocurrency Advance and the duration of the Interest Period applicable thereto.

1.5. Swing Line Loans. Section 2.22(b) of the Credit Agreement is hereby amended
in its entirety to read as follows:

(b) Borrowing Notice. The Borrowers’ Agent shall deliver to the Administrative
Agent and the Swing Line Lender irrevocable notice (a “Swing Line Borrowing
Notice”) not later than noon (Minneapolis time) on the Borrowing Date of each
Swing Line Loan (or, in connection with a daily sweep account with the
Administrative Agent, such other time as may be required

 

4



--------------------------------------------------------------------------------

therewith) specifying (i) the applicable Borrowing Date (which shall be a
Business Day) and (ii) the aggregate amount of the requested Swing Line Loan,
which shall not be less than $100,000 (or in connection with a daily sweep
account with the Administrative Agent, in such smaller amount as may be required
therewith). The Swing Line Loans shall bear interest at the Base Rate or another
rate if agreed to by the Borrowers’ Agent and the Swing Line Lender.

1.6. Restricted Payments. Section 6.18 of the Credit Agreement is hereby amended
in its entirety to read as follows:

6.18. Restricted Payments. No Borrower or Subsidiary will make any Restricted
Payments, other than, so long as no Default or Event of Default has occurred and
is continuing nor would result therefrom, (a) payments made under Acquisition
Services Agreements, (b) Restricted Payments made to repurchase Equity Interests
of any Borrower owned by an officer, director, consultant or employee of any
Borrower in connection with the termination of such officer’s, director’s,
consultant’s or employee’s employment, provided the aggregate amount of such
Restricted Payments under this Section 6.18(b) made by the Borrowers in any
fiscal year does not exceed $1,000,000, (c) Restricted Payments made from one
Borrower to another Borrower, (d) Restricted Payments consisting of dividends
(including tax payments) payable to minority owners of a Subsidiary that is not
a Wholly-Owned Subsidiary pursuant to the terms of the relevant constituent
document, (e) Restricted Payments made to repurchase stock of Dolan so long as
after giving effect thereto the Borrowers’ Total Cash Flow Leverage Ratio is
less than or equal to 2.00 to 1.00, (f) Restricted Payments consisting of cash
dividends payable to common shareholders of Dolan, (g) Restricted Payments
consisting of prepayments of Indebtedness incurred in connection with Permitted
Acquisitions or under Acquisition Services Agreements so long as the aggregate
amount prepaid by the Borrowers does not exceed $5,000,000, (h) Restricted
Payments made in cash in connection with any conversion of any Permitted
Convertible Debt, or to repurchase or redeem all or any portion of any Permitted
Convertible Debt so long as (i) after giving effect thereto the Borrowers’ Total
Cash Flow Leverage Ratio is less than or equal to 2.00 to 1.00 and (ii) the
aggregate amount paid by the Borrowers in cash in connection with any
conversion, repurchase or redemption of any Permitted Convertible Debt in any
fiscal year, together with any amounts paid pursuant to Section 6.18(i) in such
fiscal year, does not exceed $5,000,000, (i) Restricted Payments in the form of
cash payments in lieu of the issuance of fractional shares upon conversion of
any Permitted Convertible Debt, so long as the aggregate amount of such cash
payments by the Borrowers in any fiscal year, together with any amounts paid
pursuant to Section 6.18(h) in such fiscal year, does not exceed $5,000,000,
(j) Restricted Payments in the form of delivery of common stock of Dolan in
connection with the conversion or settlement of any Permitted Convertible Debt,
(k) payments made in satisfaction of APC’s obligations under Section 7.7 of the
APC LLC Agreement, as may be amended in accordance with the terms of this
Agreement, (l) payments made in satisfaction of Dolan’s obligations under
Section 7.7 of the DiscoverReady LLC Agreement, as may be amended from time

 

5



--------------------------------------------------------------------------------

to time in accordance with the terms of this Agreement, or (m) Restricted
Payments consisting of cash dividends payable to the holders of Preferred Stock,
so long as the dividend rate in respect of such Preferred Stock was approved in
writing by the Administrative Agent on or prior to the issuance thereof.

1.7. Borrowing Notice. Exhibit C of the Credit Agreement is hereby amended in
its entirety to read as set forth on Exhibit C attached hereto.

Conditions to Effectiveness. The effectiveness of this Amendment is subject to
fulfillment of the following conditions precedent:

1.8. The Borrowers and the Required Lenders have executed and delivered this
Amendment.

1.9. A certificate of the Secretary or Assistant Secretary (or other appropriate
officer) of each Borrower dated as of the date hereof and certifying as to the
following:

(a) a true and accurate copy of the resolutions or unanimous written consent of
the Borrower authorizing the execution, delivery, and performance of this
Amendment;

(b) there have been no changes in the incumbency, names, titles, and signatures
of the officers of such Person authorized to execute the Loan Documents
(including this Amendment and the Notes) to which the Borrower is a party and,
as to the Borrowers’ Agent, to request Loans and the issuance of Letters of
Credit, since the incumbencies were last certified to the Lenders, or specifying
any changes; and

(c) there has been no amendment to the articles of incorporation, certificate of
formation, certificate of partnership or other equivalent documents of such
Borrower since true and accurate copies of the same were last delivered to the
Lenders, or specifying any changes.

1.10. The Administrative Agent shall have received certified copies of all
documents evidencing any necessary corporate action, consent or governmental or
regulatory approval (if any) with respect to this Amendment.

1.11. All corporate and legal proceedings relating to the Borrowers and all
instruments and agreements in connection with the transactions contemplated by
this Amendment shall be reasonably satisfactory in scope, form and substance to
the Administrative Agent, such documents where appropriate to be certified by
proper corporate or governmental authorities.

1.12. The Administrative Agent shall have received from Dolan any fees due to
the Administrative Agent and the undersigned Lenders, along with all other fees
and expenses due and owing in connection with this Amendment. The fees described
in this Section 3.5 shall be nonrefundable and fully earned when paid.

 

6



--------------------------------------------------------------------------------

1.13. Dolan shall have filed a preliminary prospectus supplement with the
Securities and Exchange Commission for its Series B Cumulative Preferred Stock,
par value $.001 per share.

Representations, Warranties, Authority, No Adverse Claim.

1.14. Reassertion of Representations and Warranties, No Default. Each Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all material respects as of
the date hereof as though made on and as of such date, except for changes
permitted by the terms of the Credit Agreement and except for representations
and warranties made as of a specific earlier date, which shall be true and
correct in all material respects as of such earlier date, and (b) there will
exist no Default or Event of Default under the Credit Agreement as amended by
this Amendment on such date that has not been waived by the Lenders.

1.15. Authority, No Conflict, No Consent Required. Each Borrower represents and
warrants that such Borrower has the power and legal right and authority to enter
into this Amendment and any other instrument or agreement executed by such
Borrower in connection with this Amendment (the “Amendment Documents”) and has
duly authorized as appropriate the execution and delivery of the Amendment
Documents and other agreements and documents executed and delivered by such
Borrower in connection herewith or therewith by proper corporate action, and
none of the Amendment Documents nor the agreements contained herein or therein
contravenes or constitutes a default under any agreement, instrument or
indenture to which such Borrower is a party or a signatory or a provision of
such Borrower’s constituent documents or any other agreement or requirement of
law, or result in the imposition of any Lien on any of its property under any
agreement binding on or applicable to such Borrower or any of its property
except, if any, in favor of the Lenders. Each Borrower represents and warrants
that no consent, approval or authorization of or registration or declaration
with any Person, including but not limited to any governmental authority, is
required in connection with the execution and delivery by such Borrower of the
Amendment Documents or other agreements and documents executed and delivered by
such Borrower in connection therewith or the performance of obligations of such
Borrower therein described, except for those which such Borrower has obtained or
provided and as to which such Borrower has delivered certified copies of
documents evidencing each such action to the Lenders.

1.16. No Adverse Claim. Each Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give such Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lenders with respect to the Obligations.

Limited Purpose Amendment. Notwithstanding anything contained herein, the
Amendment (a) is a limited amendment, (b) is effective only with respect to the
specific instance and the specific purpose for which it is given, (c) shall not
be effective for any other purpose, and (d) does not constitute the basis for a
waiver and, except as expressly set forth in Section 2 and subject to Section 3,
does not constitute an amendment of any of the provisions of the Credit

 

7



--------------------------------------------------------------------------------

Agreement. Except as expressly provided in Section 2 and subject to Section 3,
(i) all of the terms and conditions of the Credit Agreement remain in full force
and effect and none of such terms and conditions are, or shall be construed as,
otherwise amended or modified, and (ii) nothing in this Amendment shall
constitute a waiver by the Lenders of any Default or Event of Default, or of any
right, power or remedy available to the Lenders under the Credit Agreement or
any other Loan Document, whether any such defaults, rights, powers or remedies
presently exist or arise in the future.

Affirmation of Credit Agreement, Further References, Affirmation of Security
Interest. The Lenders and the Borrowers each acknowledge and affirm that the
Credit Agreement, as hereby amended, is hereby ratified and confirmed in all
respects and all terms, conditions and provisions of the Credit Agreement,
except as amended by this Amendment, shall remain unmodified and in full force
and effect. All references in any document or instrument to the Credit Agreement
are hereby amended and shall refer to the Credit Agreement as amended by this
Amendment. Each Borrower confirms to the Lenders that the Obligations are and
continue to be secured by the security interest granted by the Borrowers in
favor of the Lenders under the Collateral Documents, and all of the terms,
conditions, provisions, agreements, requirements, promises, obligations, duties,
covenants and representations of the Borrowers under such documents and any and
all other documents and agreements entered into with respect to the obligations
under the Credit Agreement are incorporated herein by reference and are hereby
ratified and affirmed in all respects by the Borrowers.

Merger and Integration, Superseding Effect. This Amendment, from and after the
date hereof, embodies the entire agreement and understanding between the parties
hereto and supersedes and has merged into this Amendment all prior oral and
written agreements on the same subjects by and between the parties hereto with
the effect that this Amendment shall control with respect to the specific
subjects hereof and thereof.

Severability. Whenever possible, each provision of this Amendment and the other
Amendment Documents and any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be
interpreted in such manner as to be effective, valid and enforceable under the
applicable law of any jurisdiction, but, if any provision of this Amendment, the
other Amendment Documents or any other statement, instrument or transaction
contemplated hereby or thereby or relating hereto or thereto shall be held to be
prohibited, invalid or unenforceable under the applicable law, such provision
shall be ineffective in such jurisdiction only to the extent of such
prohibition, invalidity or unenforceability, without invalidating or rendering
unenforceable the remainder of such provision or the remaining provisions of
this Amendment, the other Amendment Documents or any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto in
such jurisdiction, or affecting the effectiveness, validity or enforceability of
such provision in any other jurisdiction.

Successors. The Amendment Documents shall be binding upon the Borrowers and the
Lenders and their respective successors and assigns, and shall inure to the
benefit of the Borrowers and the Lenders and the successors and assigns of the
Lenders.

 

8



--------------------------------------------------------------------------------

Legal Expenses. As provided in Section 9.6 of the Credit Agreement, the
Borrowers agree to pay or reimburse the Administrative Agent, upon execution of
this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Administrative Agent, including filing and recording costs and fees, charges
and disbursements of outside counsel to the Administrative Agent (determined on
the basis of such counsel’s generally applicable rates, which may be higher than
the rates such counsel charges the Administrative Agent in certain matters)
and/or the allocated costs of in-house counsel.

Headings. The headings of various sections of this Amendment have been inserted
for reference only and shall not be deemed to be a part of this Amendment.

Counterparts. This Amendment and any other Amendment Document may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and any party to the Amendment or any
other Amendment Document may execute any such agreement by executing a
counterpart of such agreement. Signature pages delivered by facsimile or other
electronic transmission (including by email in .pdf format) shall be considered
original signatures hereto, all of which shall be equally valid.

Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE INTERNAL LAWS OF
THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT OF LAW PRINCIPLES
THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS, THEIR
HOLDING COMPANIES AND THEIR AFFILIATES.

[The next page is the signature page.]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, parties hereto have executed this Amendment as of the date
first above written.

 

THE DOLAN COMPANY By:  

/s/ Vicki J. Duncomb

Name:   Vicki J. Duncomb Title:   Chief Financial Officer

 

DAILY JOURNAL OF COMMERCE, INC.

DAILY REPORTER PUBLISHING COMPANY DOLAN DLN LLC

DOLAN PUBLISHING COMPANY

DOLAN PUBLISHING FINANCE COMPANY NOPG, L.L.C.

 

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, CFO & Treasurer

 

DISCOVERREADY LLC By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President, Secretary & Treasurer

 

AMERICAN PROCESSING COMPANY, LLC

By: Dolan APC LLC, its Managing Member

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President

 

[Signature Page 1 to Fourth Amendment]



--------------------------------------------------------------------------------

THE DAILY RECORD COMPANY, LLC

IDAHO BUSINESS REVIEW, LLC

THE JOURNAL RECORD PUBLISHING CO., LLC

LAWYER’S WEEKLY, LLC

LONG ISLAND BUSINESS NEWS, LLC

MISSOURI LAWYERS MEDIA, LLC

NEW ORLEANS PUBLISHING GROUP, L.L.C.

DATASTREAM CONTENT SOLUTIONS, LLC

LEGISLATIVE INFORMATION SERVICES OF
AMERICA, LLC

FINANCE AND COMMERCE, INC.

DOLAN MEDIA HOLDING COMPANY

COUNSEL PRESS, LLC

DOLAN APC LLC

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President

 

ARIZONA NEWS SERVICE, LLC

FEDERAL NEWS SERVICE LLC

NATIONAL DEFAULT EXCHANGE GP, LLC

NATIONAL DEFAULT EXCHANGE

      HOLDINGS, LP

NATIONAL DEFAULT EXCHANGE, LP

NATIONAL DEFAULT EXCHANGE
      MANAGEMENT, INC.

NDEX TECHNOLOGIES, LLC

NDEX TITLE SERVICES, L.L.C.

NDEX WEST, LLC

THP / NDEX AIV CORP.

THP / NDEX AIV, L.P.

By:  

/s/ Scott J. Pollei

Name:   Scott J. Pollei Title:   Vice President & Secretary

 

[Signature Page 2 to Fourth Amendment]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as a Lender, as LC Issuer and as Administrative Agent By:  

/s/ Bradley R. Sprang

Name:   Bradley R. Sprang Title:   Vice President

 

[Signature Page 3 to Fourth Amendment]



--------------------------------------------------------------------------------

    WELLS FARGO BANK, NATIONAL ASSOCIATION     as a Lender and Syndication Agent
    By:  

 

    Name:       Title:  

 

[Signature Page 4 to Fourth Amendment]



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender By:  

/s/ Ole Koppang

Name:   Ole Koppang Title:   Vice President

 

[Signature Page 5 to Fourth Amendment]



--------------------------------------------------------------------------------

ASSOCIATED BANK, N.A., as a Lender By:  

/s/ Nicholas G. Myers

Name:   Nicholas G. Myers Title:   Senior Vice President

 

[Signature Page 6 to Fourth Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Name:   Title:  

 

[Signature Page 7 to Fourth Amendment]



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Mark J Leveille

Name:   Mark J Leveille Title:   Vice President

 

[Signature Page 8 to Fourth Amendment]



--------------------------------------------------------------------------------

EXHIBIT C TO

THIRD AMENDED AND RESTATED

CREDIT AGREEMENT

FORM OF BORROWING NOTICE

 

To: U.S. Bank National Association, as administrative agent (the “Administrative
Agent”) under that certain Third Amended and Restated Credit Agreement (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), dated as of December 6, 2010 among The Dolan Company, as a
Borrower and as the Borrowers’ Agent (in such capacity, the “Borrowers’ Agent”),
the Subsidiaries of Dolan from time to time party thereto (together with the
Borrowers’ Agent, the “Borrowers”), the Lenders from time to time party thereto,
and U.S. Bank National Association, as LC Issuer, Swing Line Lender and
Administrative Agent

Capitalized terms used herein shall have the meanings ascribed to such terms in
the Credit Agreement.

The undersigned Borrowers’ Agent hereby gives to the Administrative Agent a
Borrowing Request pursuant to Section 2.7 of the Credit Agreement, and the
Borrowers’ Agent hereby requests to borrow on behalf of the Borrowers on
        , 20     (the “Borrowing Date”):

 

  (a) from the Lenders, on a pro rata basis, an aggregate principal Dollar
amount of $            in Revolving Loans as:

1. ¨ a Base Rate Advance (in Dollars)

2. ¨ a Eurocurrency Advance with the following characteristics:

¨ Interest Period of one week

¨ Interest Period of     month(s)

 

  (b) from the Swing Line Lender, a Swing Line Loan (in Dollars) of
$            bearing interest at:

1. ¨ Base Rate

2. ¨ Agreed interest rate of     % per annum

The undersigned hereby certifies to the Administrative Agent and the Lenders on
behalf of the Borrowers that (i) all of the representations and warranties of
the Borrowers set forth in the Credit Agreement are true and correct (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) on and as of the date of the Advance
requested herein; (ii) at the time of and immediately after giving effect to
such Advance, no Default shall have occurred and be continuing; and (iii) all
other relevant conditions set forth in Section 4.2 of the Credit Agreement have
been satisfied.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Notice to be
executed by its authorized officer as of the date set forth below.

Dated:             , 20    

 

THE DOLAN COMPANY, as Borrowers’ Agent By:  

 

Name:   Title:  

 

C-2